—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered December 11, 1998, in an action to recover a real estate broker’s commission, insofar as appealed from, dismissing plaintiff’s cause of action in quasi contract against defendants-respondents, unanimously affirmed, without costs.
Plaintiff’s cause of action in quasi contract was properly dismissed on the ground that there was no relationship between respondents and the entity with which plaintiff had a brokerage agreement as might suggest that such entity turned the deal over to respondents in order to avoid paying plaintiff its commission (compare, Bradkin v Leverton, 26 NY2d 192, 197). Absent such a relationship, it is not enough that respondents may have benefitted from plaintiff’s services; if such services were performed at the behest of someone other than respondents, plaintiff must look to that person for recovery (see, Kagan v K-Tel Entertainment, 172 AD2d 375). Concur — Tom, J. P., Rubin, Andrias, Buckley and Friedman, JJ.